NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            13-APR-2022
                                            07:51 AM
                                            Dkt. 23 ODSD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

                   GK, Petitioner-Appellee, v.
                  MW, Defendant-Appellant, and
       CHILD SUPPORT ENFORCEMENT AGENCY, STATE OF HAWAI#I,
                       Defendant-Appellee.


        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                       (FC-P NO. 16-1-6296)


                     ORDER DISMISSING APPEAL
      (By:  Ginoza, Chief Judge, Leonard and McCullen, JJ.)
          Upon review of the record, it appears that:
          (1) The statement of jurisdiction and opening brief
were due on or before August 3, 2020, and September 2, 2020,
respectively;
          (2) Self-represented Defendant-Appellant MW failed to
file either document or request an extension of time;
          (3) On March 9, 2022, the appellate clerk entered a
default notice informing MW that the time for filing the
statement of jurisdiction and opening brief had expired, the
matter would be called to the court's attention on March 21,
2022, for appropriate action, which could include dismissal of
the appeal, under Hawai#i Rules of Appellate Procedure
Rules 12.1(e) and 30, and MW could request relief from default by
motion; and
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          (4) MW has not taken any further action in this appeal.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
          DATED:   Honolulu, Hawai#i, April 13, 2022.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  2